UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the Fiscal Year Ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the Transition Period from…………To………… Commission File Number 001-35675 RLJ ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Nevada 45-4950432 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 3 Bethesda Metro Center, Suite 1000, Bethesda, Maryland 20814 (Address of principal executive offices, including zip code) (301) 280-7737 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class: Name of Each Exchange on Which Registered: Common Stock, par value $0.001 NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Act: Warrants to purchase Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YES o NO x Indicate by check mark if the registrant is not required to file report pursuant to Section13 or Section15(d) of the Act. YES o NO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES x NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non- accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YES o NO x The common stock of the registrant commenced publicly trading on October 4, 2012. Accordingly, there was no public market for the registrant’s common stock as of June 30, 2012, the last business day of the registrant’s most recently completed second fiscal quarter. The number of shares outstanding of the registrant’s common stock as of March 1, 2013:13,377,546 DOCUMENTS INCORPORATED BY REFERENCE The registrant has incorporated by reference into Part III of this Annual Report on Form 10-K portions of its proxy statement for its 2013 Annual Meeting of Stockholders to be filed pursuant to Regulation 14A. RLJ ENTERTAINMENT, INC. Form 10-K Annual Report For The Year Ended December 31, 2012 TABLE OF CONTENTS PART I 4 ITEM 1. Business 4 ITEM 1A. Risk Factors 17 ITEM 1B. Unresolved Staff Comments 26 ITEM 2. Properties 27 ITEM 3. Legal Proceedings 27 ITEM 4. Mine Safety Disclosures 27 PART II 28 ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 28 ITEM 6. Selected Financial Data 28 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 38 ITEM 8. Financial Statements and Supplementary Data 40 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 81 ITEM 9A. Controls and Procedures 81 ITEM 9B. Other Information 82 PART III 83 ITEM 10. Directors, Executive Officers and Corporate Governance 83 ITEM 11. Executive Compensation 83 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 83 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 83 ITEM 14. Principal Accountant Fees and Services 83 PART IV 84 ITEM 15. Exhibits and Financial Statement Schedules 84 SIGNATURES 88 2 Table of Contents FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K for the year ended December 31, 2012 (or Annual Report) includes forward-looking statements that involve risks and uncertainties within the meaning of the Private Securities Litigation Reform Act of 1995.Other than statements of historical fact, all statements made in this Annual Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future results and condition.In some cases, forward-looking statements may be identified by words such as “will,” “should,” “could,” “may,” “might,” “expect,” “plan,” “possible,” “potential,” “predict,” “anticipate,” “believe,” “estimate,” “continue,” “future,” “intend,” “project” or similar words. Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions.Factors that might cause such differences include, but are not limited to: · our ability to integrate the businesses of Image Entertainment, Inc. and Acorn Media Group, Inc.; · the anticipated benefits of the business combination (as described in this Annual Report) may not be fully realized or may take longer to realize than expected; · the ability of our officers and directors to generate a number of potential investment opportunities; · our ability to maintain relationships with customers, employees, suppliers and lessors; · the loss of key personnel; · delays in the release of new titles or other content; · the effects of disruptions in our supply chain; · our public securities’ limited liquidity and trading; · our ability to continue to meet the NASDAQ Capital Market continuing listing standards; or · our financial performance, including our ability to achieve new revenue growth and EBITDA margins or realize synergies. You should carefully consider and evaluate all of the information in this Annual Report, including the risk factors listed above and elsewhere, including “Item1A.Risk Factors” below.If any of these risks occur, our business, results of operations, and financial condition could be harmed, the price of our common stock could decline and you may lose all or part of your investment, and future events and circumstances could differ significantly from those anticipated in the forward-looking statements contained in this Annual Report.Unless otherwise required by law, we undertake no obligation to release publicly any updates or revisions to any such forward-looking statements that may reflect events or circumstances occurring after the date of this Annual Report. EXPLANATORY NOTE On October 3, 2012, the business combination of RLJ Entertainment, Inc., Image Entertainment, Inc. and Acorn Media Group, Inc. was completed.For financial reporting purposes, the financial statements accompanying this Annual Report have been divided into (i) the “predecessor” period (pre-October 3, 2012) which include the activities of Acorn Media Group, Inc. and its subsidiaries, and (ii) the “successor” period (post-October 3, 2012) which include the activities of RLJ Entertainment, Inc. and its subsidiaries, including Image Entertainment, Inc. and Acorn Media Group, Inc.Results for the predecessor period are not indicative of, or comparable to, results for the successor period.“We,” “our” or “us” when used in this Annual Report refer to RLJ Entertainment, Inc. and its subsidiaries for the successor period, and Acorn Media Group, Inc. and its subsidiaries for the predecessor period, unless otherwise indicated. 3 Table of Contents PART I ITEM 1. BUSINESS Overview RLJ Entertainment, Inc. (or RLJE) is a leading global entertainment company with a presence in North America, the United Kingdom and Australia and strategic sublicense and distribution relationships covering Europe, Asia and Latin America.RLJE was incorporated in Nevada in April 2012 as a wholly-owned subsidiary of RLJ Acquisition, Inc. (or RLJA), a special purpose acquisition company.On October 3, 2012, the business combination of RLJE, Image Entertainment, Inc. (or Image) and Acorn Media Group, Inc. (or Acorn Media) was completed, which is referred to in this Annual Report as the “Business Combination.”Acorn Media includes its subsidiaries Acorn Media UK Limited (or Acorn UK), Acorn Media Australia Pty Ltd. (or Acorn Australia) and Acorn Productions Limited (or APL).In February 2012, Acorn Media acquired a 64% ownership of Agatha Christie Limited (or ACL).References to Image include its wholly-owned subsidiary Image/Madacy Home Entertainment, LLC.“We,” “our” or “us” refers to RLJE and its subsidiaries for periods following the Business Combination and Acorn Media, Inc. and its subsidiaries for periods prior to the Business Combination, unless otherwise noted. We engage in motion picture and television programming distribution, urban programming distribution, select British drama co-production, broadcast and digital distribution, new channel platforms and international distribution and sales. We market our products through a multi-channel strategy encompassing (1) the licensing and sale of original programs produced by our wholly-owned subsidiary, APL, our majority-owned subsidiary, ACL, as well as our RLJE produced fitness and urban offerings; (2) wholesale distribution through retail partners covering brick-and-mortar establishments, digital, broadcast and cable partners; and (3) a direct-to-consumer presence in the United States and United Kingdom through traditional catalog and e-commerce offerings. APL manages our British drama co-production, including British drama series Foyle’s War, Poirot and Miss Marple and the exploitation on all media platforms of the intellectual property rights owned by ACL.APL also co-ordinates all revenues associated with those rights.ACL is home to many works of mystery fiction, including And Then There Were None, Murder on the Orient Express and Death on the Nile and includes all the stories of the detectives Hercule Poirot and Miss Marple.The Agatha Christie library owned by ACL includes approximately 80 novels and short story collections and 19 plays.Over 3 million Agatha Christie books are sold globally, annually.The activities of ACL are material to the overall financial and operating performance of RLJE and, as such, we have included in this Annual Report the audited financial statements of ACL from February 29, 2012 to December 31, 2012. Our wholesale business is distributed through major retailers in the United States, Canada, United Kingdom and Australia, including, among others, Amazon, Walmart, Target, Costco, Barnes & Noble, Netflix, BET, Showtime, DirectTV, Roku and Hulu.We have a catalog of owned and long-term licensed products in excess of 5,300 titles, segmented into genre-based program lines such as Acorn (British drama/mystery), Agatha Christie (British mysteries based upon Agatha Christie’s written works), Image (independent feature films, stand-up comedy), One Village (urban), Acacia (fitness), Slingshot Pictures (faith), Athena (educational), Criterion (art films) and Madacy (uniquely packaged collections of historical footage/documentaries). Our direct-to-consumer segment is further enhanced by the continued roll-out of digital channels, such as subscription-based Acorn TV and planned near-term subscription extensions within the United States (or US) urban and faith/lifestyle markets.These enhanced digital channels engage audiences with programming that is targeted to their individual interests. Prior to the consummation of the Business Combination, RLJE’s principal executive office was located at 3 Bethesda Metro Center, Suite 1000, Bethesda, Maryland 20814.Certain of our executive officers and directors who are affiliated with the RLJ Companies continue to work out of this Bethesda office.We do not make any payments to the RLJ Companies for the use of the Bethesda office.Following the consummation of the Business Combination, our principal executive offices have been located in Silver Spring, Maryland, with additional US locations in Chatsworth, California, and Stillwater, Minnesota, and international locations in London, England and Sydney, Australia. 4 Table of Contents Company Vision We are a creator, owner and distributor of media content across all platforms – digital, broadcast and physical. We leverage our branding expertise, our access to content and our direct to consumer skills to optimize the value of our programs for distinct audiences. In order to maximize profit, we maintain a disciplined approach to acquire, distribute and, to a lesser extent, co-produce content by balancing our financial risks against the probability of financial success for each project. We also strive to maintain a disciplined approach to investments in, or acquisitions of, libraries or other assets that will complement our diverse businesses.We believe these investments are critical for generating long-term profitability, represent an optimal use of our capital and build our content library for future growth. · Strategic Goals: o Optimize content through multiplatform distribution channels and ownership of intellectual property rights o Continued licensing of complementary programming content to augment existing offerings o Optimize exploitation of content across all platforms with specific focus on subscription models tailored to distinct consumer interests o Continued investment in managing and owning the consumer relationship · Key Strategic Assets: o Programming Content: § Our content library – we have a large and robust collection of programs (over 5,300 titles) that appeal to distinct audiences across all platforms.We acquire and develop new programs by entering into exclusive and long-term licensing and distribution contracts, and through the exploitation of the intellectual property rights we own in a measured co-investment production approach. § Relationships with several suppliers – we maintain and nurture relationships through frequent contacts, and our on-the-ground presence in multiple territories allows us to be the single distributor of several program franchises. § Our complementary businesses (direct-to-consumer and third-party distribution), product formats (digital, broadcast, and physical), and territories allow us to achieve critical mass and to optimize revenues for our programming partners. o Customer Relations: § Brand and genre focus through our program lines: Image (feature films, stand-up comedy, Classic TV, IMAX), Acorn (British Drama/Mysteries), Criterion (High End/Art Films), One Village (Urban), Athena (Documentaries/Educational), Madacy (Budget Specialty), Acacia (Fitness and Health), and Slingshot Pictures (Faith and Family).We believe that our brands promote consumer loyalty and help us optimize the promotion and distribution of our programs.Our brand and genre focus also help us understand and succeed within markets in which we operate. § Direct access to the consumer through Acorn TV and our Direct to Consumer business division allows us to optimize the value of our programs and our company. § Third party outlets: over many years we have developed relationships with key third-party broadcast, digital and retail outlets for which our programs are point of differentiation and value creation. § ACL’s long-standing relationships with important global media companies such as ITV, Harper Collins and Hachette, who distribute the Agatha Christie assets on a global footprint, have yielded, and we believe will continue to yield, important benefits to our company. 5 Table of Contents We have a catalog of owned and long-term licensed products in excess of 5,300 titles.Our library provides us with significant cash-flow value and generates working capital which is continuously redeployed to acquire/co-produce new offerings and fund strategic initiatives. Highlighted titles from 2012 and sample titles for 2013 by genre-based program line include the following: Features Titles Released in 2012 Projected Titles for Release in 2013 The Tall Man (starring Jessica Biel, Jodelle Ferland, Stephen McHattie) Witches of Oz (starring Paulie Rojas, Billy Boyd, Sean Astin, Ethan Embry, Mia Sara, Lance Henriksen, Christopher Lloyd) Memorial Day (starring Jonathan Bennett, James Cromwell, John Cromwell) Teen Spirit (an ABC Family original movie) Bullhead (2012 Academy Award Nominee for Best Foreign Language Film) Freak Dance (starring Michael Cassady, Megan Heyn, Amy Poehler) Radio Rebel (starring Debby Ryan) Red Hook Summer (a film by Spike Lee) Goats (starring Vera Farmiga, David Duchovny and Keri Russell) Airborne (starring Mark Hamill, Craig Conway and Billy Murray) Lovely Molly (from the makers of The Blair Witch Project and The Lord of the Rings) Klown (an Alamo Drafthouse Film) The FP (an Alamo Drafthouse Film) Los Scavengers (starring Vincente Rodriguez) Gone Hollywood (starring Vincente Rodriguez) Midnight Son Madison County Robotropolis Episode 50 Dead Season The Theatre Bizarre Monster Brawl Home Run Showdown The Ambassador Numbers Station (starring John Cusack, Malin Akerman, Hannah Murray) The Colony (starring Laurence Fishburne, Kevin Zegers, Bill Paxton) Day of the Falcon (starring Antonio Banderas, Mark Strong, Freida Pinto and Tahar Rahim) Odd Thomas (starring Willem Dafoe, Anton Yelchin, Nico Tortorella, Written by Dean Koontz) The Devil’s in the Details (starring Ray Liotta, Emilio Rivera, Joel Mathews, Raymond J. Barry) Paradise (starring Julianne Hough, Russell Brand, Octavia Spencer, Nick Offerman, Holly Hunter) Stranded (starring Christian Slater) Tomorrow You’re Gone (starring Stephen Dorff, Michelle Monaghan, Willem Dafoe) Step Dogs All Superheroes Must Die Blood Evidence Home Sweet Home Prank Venus & Vegas Frankenstein Theory Fast Girls The Cyclist Nobody Gets Out Alive Ghoul Cherry Tree Lane State of Emergency The Wicked Paranormal Movie Last Kind Words Wake in Fright (an Alamo Drafthouse Film) Wrong (an Alamo Drafthouse Film) Graceland (an Alamo Drafthouse Film) Pieta (an Alamo Drafthouse Film) A Band Called Death (an Alamo Drafthouse Film) Art of Killing (an Alamo Drafthouse Film) I Declare War (an Alamo Drafthouse Film) Acacia/Fitness Titles Released in 2012 Projected Titles for Release in 2013 Exhale: Core Fusion Power Sculpt SparkPeople: Total Body Sculpting Bethenny's Skinnygirl Yoga Workout Collection Exhale: Core Fusion 30 Day Sculpt Ultimate Kettlebell Workouts for Beginners Dr. Lisa: Yoga Blast Canyon Ranch: Yoga for Strength & Energy Canyon Ranch: Strong & Sculpted Shiva Rea: Core Yoga Shiva Rea: Daily Energy Collection Exhale: Core Fusion Barre Basics for Beginners Kenya Moore: Booty Bootcamp Ballet Body: Upper Body Workout Ballet Body: Core Workout Ballet Body: Lower Body Workout Prenatal Workouts(2-pack) Yoga to the Rescue For Pain Free Back, Neck, & Shoulders (2-pack) Quick Fit Cardio Boxing Express Arthritis Rx with Vijay Vad Active with Arthritis 6 Table of Contents Urban/One Village Entertainment Titles Released in 2012 Projected Titles for Release in 2013 The American Dream (starring Jamil Walker Smith) Dysfunctional Friends (starring Stacey Dash, Hosea Chanchez) She’s Not Our Sister (starring Kellita Smith) David E. Talbert’s A Fool and His Money (starring Michael Beach, Eddie Griffin) David E. Talbert’s Suddenly Single (starring Isaiah Washington, Garcielle Beauvais) Note to Self (starring Christian Keys, Letoya Luckett) The Love you Save (a GMC original production) Sugar Mommas (a GMC original production) Diary of Single Mom (starring Monica Calhoun, Leon, Billy Dee Williams) All Things Fall Apart (starring 50 Cent, Mario Van Peebles, Ray Liotta, Lynn Whitfield) David E. Talbert’s What My Husband Doesn’t Know (starring Brian White, Michelle Williams) I Ain’t Scared of You: A Tribute to Bernie Mac (adocumentary) Trinity Goodheart (starring Eric Benet) Red Hook Summer (starring Clarke Peters, Nate Parker) David E. Talbert’s What Goes Around Comes Around (starring Wesley Jonathan, Reagan Gomez, Tony Rock, Lavell Crawford) Last Fall (starring Lance Gross, Nicole Beharie, Vanessa Bell Calloway, Darrin Henson, Keith David, Harry Lennix) Love Section (starring Teyana Taylor, Mekhi Phifer, Brian Hooks, Kellita Smith, Lawrence Adisa, Omar Miller, Davetta Sherwood) BMF: The Rise and Fall of a Hip-Hop Drug Empire (adocumentary) 24-Hour Love (starring Malinda Williams, Tatyana Ali, Keith Robinson, Eva Marcille, Angell Conwell) Love Buddies (starring Tatyana Ali, Keith Robinson) If You Really Love Me (starring Reagan Gomez-Preston, Eva Marcille, Caryn Ward, Keith Robinson, Mel Jackson, DeEtta West, Anthony Edwards) Somebody’s Child (starring Lynn Whitfield, Michael Jai White) Apartment 4E (starring Nicole Beharie) The Undershepherd (starring Isaiah Washington, Lamman Rucker, Malinda Williams, Robinne Lee, Elise Neal, Vanessa Bell Calloway) *unsigned Sistas: The Musical (starring April Nixon, Lexi Rhoades, Tracey Conyer Lee, Jennifer Fouche) The Divorce (starring Vanessa Bell Calloway, Dawnn Lewis, Tatyana Ali) Frat Brothers (starring Romeo Miller, Darrin Dewitt Henson, Mishon Ratliff) Homecoming (starring Sheldon Shaw, Tiffany-Denise, Jerry Ford) I Want My Name Back (a documentary featuring Wonder Mike and Master Gee formerly of the Sugarhill Gang) GMC2-pk: From This Day Forward (starring Essence Atkins, Leon, Vanessa Simmon)/For Richer or Poorer (starring Rockmond Dunbar, Angell Conwell, Letoya Luckett, Carl Payne) Raising Izzie (starring Vanessa Williams, Rockmond Dunbar) Going Home For Christmas (cast TBD) She’s Still Not Our Sister (starring Jazsmin Lewis, Jackee Harry, Christian Keyes, Kellita Smith) Another Man Will (cast TBD) Athena/Educational Titles Released in 2012 Projected Titles for Release in 2013 Understanding Art: Impressionism Bill Moyers on Addiction: Close to Home Bill Moyers: A World of Ideas II—Great Thinkers James May’s 20th Century Treasure Houses of Britain Joseph Campbell: Mythos—The Complete Series Bill Moyers: Amazing Grace Battlefield Detectives In Their Own Words Time Team: Unearthing the Roman Invasion Narrow Escapes of World War II The Story of Math Collection Bill Moyers: Becoming American Bill Moyers: Beyond Hate Shakespeare: The King’s Man Understanding Art: Hidden Lives of Masterpieces Broadway Musicals: A Jewish Legacy Missions That Changed the War: The Doolittle Raid Missions That Changed the War: Germany’s Last Ace Brainwave Martin Clunes’ Islands of Britain Stand-up Comedy Titles Released in 2012 Projected Titles for Release in 2013 Paul Rodriguez: Just For the Record Ralphie May: Too Big to Ignore D.L. Hughley: Reset Brian Hooks: LMAO Jim Gaffigan: Mr. Universe Louie Anderson: Big Baby Boomer Tom Greene Harland Williams: Forces of Nature Ron White: A Little Unprofessional 7 Table of Contents The Criterion Collection Titles Released in 2012 Projected Titles for Release in 2013 Rosemary’s Baby (directed by Roman Polanski; starring Mia Farrow, John Cassavetes, Ruth Gordon who won an Academy Award™ for her role, Sidney Blackmer) Being John Malkovich (nominated for three Academy Awards™, including Best Director and Best Screenplay; starring John Malkovich, Cameron Diaz, John Cusack, Catherine Keener, Academy Award™ nominated for her role) The Game (a David Fincher film; starring Academy Award™ winners Sean Penn and Michael Douglas) Anatomy of a Murder (nominated for seven Academy Awards™, including Best Picture; starring James Stewart and Ben Gazzara) Tiny Furniture (the film that introduced two-time Golden Globe™ winning actor/director, Lena Dunham) Godzilla (all-time famous monster movie) Purple Noon (first film adaptation of the novel, The Talented Mr. Ripley) The Following (first film from Christopher Nolan, the director behind Inception and the Dark Knight franchise) Quadrophenia (based on The Who’s epic album) Summer with Monika (an Ingmar Bergman film) Le Havre (2011 Fipresci Prize winner, Cannes) Certified Copy (starring Academy Award winners Juliette Binoche and Jean-Claude Carrière) Summer Interlude (an Ingmar Bergman film) Gold Rush (starring Charlie Chaplin) Harold & Maude (a Hal Ashby film) Shallow Grave (first film from Academy Award™ winner Danny Boyle) 39 Steps (an Alfred Hitchcock film) Gray’s Anatomy (a Stephen Soderbergh film starring Spalding Gray) And Everything is Going Fine (a Stephen Soderbergh film starring Spalding Gray) On the Waterfront (starring Marlon Brando) The Blob (starring Steve McQueen) 3:10 to Yuma (starring Glenn Ford) Richard III (starring, directed and produced by Laurence Olivier) Ministry of Fear (directed by Fritz Lang) Badlands (directed by Terrence Malick; starring Martin Sheen and Sissy Spacek) The Life and Death of Colonel Blimp Monsieur Verdoux (starring Charlie Chaplin) Pina (from Wim Wenders comes Criterion’s first ever 3D Blu-ray release) A Man Escaped The Man Who Knew Too Much The Tin Drum The Spirit of the Beehive The Kid with the Bike The Battle of Narayama Chronical of a Summer Sansho the Baliff Gate of Hell Naked Lunch Repo Man Pierre Etaix Eclipse Series 38: Kobayashi Band of Outsiders Medium Cool Life is Sweet Jubal Slingshot Pictures/Faith & Family Titles Released in 2012 Projected Titles for Release in 2013 The Heart of Christmas (starring Candace Cameron Bure, George Newbern) The Holy Roller Decision (starring Natalie Grant 4-time GMA Dove Award Female Vocalist of the Year Winner & Billy Dean Grammy Award Winning Country Music Artist) Lukewarm (Starring John Schneider, Jason Burkey) Solomon Bunch (received 5 out of 5 Doves) God’s Country (starring Jenn Gotzon; received 5 out of 5 Doves and nominated for a Crystal Dove Seal Award, the Dove Foundation’s Highest Honor) Online (From the Kevan Otto the producer of What Would Jesus Do and the Writer of The Woodcarver) Anything is Possible (starring Ethan Bortnick, an eleven year old pianist has been crowned the “Youngest Musician to Headline a Solo Concert Tour” by Guinness World Records) So, This is Christmas (starring Eric Roberts and Vivica A. Fox) Image/Madacy Titles Released in 2012 Projected Titles for Release in 2013 The Complete Adventures of Teddy Ruxpin (10-pk) Route 66 / America's National Parks (10-pk) WWII: The Pacific Campaign (3-pk) The Best of Ernest (10-pk) The Best of Black Beauty (10-pk) The Best of Roy Rogers: King of the Cowboys (10-pk) The Best of The Dick Van Dyke Show (6-pk) The Best of Jack Hanna's Animal Adventures (5-pk) Bela Lugosi: Scared to Death Collection (10-pk) Best of Naked City (10-pk) Beverly Hillbillies Baseball: The Golden Age of America’s Game Bonanza Flash Gordon Superman and Friends The Lone Ranger 8 Table of Contents Acorn/British Drama Titles Released in 2012 Projected Titles for Release in 2013 Agatha Christie’s Poirot: The Early Cases Collection Midsomer Murders: Mystery and Mayhem Collection Midsomer Murders: Set 20 The Crimson Petal and the White Wish Me Luck: The Complete Collection New Tricks: Season 7 The Best of Foyle’s War George Gently: Series 4 Doc Martin: Series 5 Murdoch Mysteries: Season Four Garrow’s Law: Series 3 The Forsyte Saga Collection The Complete Red Green Show: High (Quality) Quantity Collection Vera: Set 2 I, Claudius Poldark: The Complete Collection The Costume Drama Classic Collection Tinker, Tailor, Soldier, Spy (1eries) Foyle’s War: Sets 1, 2, 3, 4, 5, 6, & 7 Foyle’s War: The Homefront Files Agatha Christie’s Partners in Crime: The Tommy & Tuppence Mysteries Agatha Christie’s Poirot & Marple Fan Favorites Collection Agatha Christie’s Poirot: Series 7 & 8 Murdoch Mysteries Collection Murdoch Mysteries: Seasons Two & Five Midsomer Murders: Sets 21 & 22 Midsomer Murders: Tom Barnaby’s Last Cases No Job for a Lady: The Complete Collection A Mind to Kill: Complete Collection Chance in a Million: Complete Collection The Scarlet Pimpernel (starring Anthony Andrews, Jane Seymour, Ian McKellen) The Lord Peter Wimsey Mysteries: Complete Collection The Syndicate: Series 1 Maigret: Complete Collection The Prime of Miss Jean Brodie Garrow’s Law: Complete Collection Testimony of Two Men Above Suspicion: Set 2 Trial & Retribution: Set 6 Trial & Retribution: Complete Collection George Gently Collection: Series 1-4 George Gently: Series 5 A Fine Romance: Complete Collection Doc Martin Special Collection: Series 1-5 + The Movies Sugartown Dirk Gently Vexed: Series 2 New Tricks: Season 9 Jack Taylor: Set 1 Springhill: Series 1 Honest Blandings: Series 1 Line of Duty: Series 1 Case Histories: Series 2 Falcon North & South TV/Special Interest Titles Released in 2012 Projected Titles for Release in 2013 Rags to Riches: The Complete Series The Dick Van Dyke Show: Carl Reiner's Favorites Ghost Hunters Season 7: Parts 1 & 2 Ghost Hunters International Season 2: Part 2 The Twilight Zone: The Complete Series (Blu-ray version) The Twilight Zone: More Fan Favorites Holliston: Season 1 Clinton Documentary Route 66: Marathon Tour - Chicago to L.A. Chicago: Chicago in Chicago Chronos (IMAX) Naked City: Fan Favorites Ghost Hunters Season 8: Parts 1 & 2 Ghost Hunters International: Season 3 Ghost Hunters Academy Barrymore Tom Holland’s Twisted Tales Magic Journey to Africa (IMAX) Ocean Men (IMAX) 9 Table of Contents General Based on the methods used by management to manage, evaluate, operate and internally report the business activities of RLJE, our collective businesses have three distinctive reporting segments: (1) Intellectual Property (or IP) Licensing; (2) Wholesale Distribution; and (3) Direct-to-Consumer. Our IP Licensing business segment consists of intellectual property rights that we own and all revenues associated with those rights.Our Wholesale Distribution segment business consists of the acquisition, content enhancement and worldwide distribution of exclusive content in various formats, including DVD, Blu-ray, digital, broadcast (including cable and satellite), video-on-demand (or VOD), streaming video, downloading and sublicensing.Our Direct-to-Consumer business segment consists of the Acorn Direct catalog and online businesses in the US and UK, as well as Acorn TV subscription service. For financial reporting purposes, the financial statements accompanying this Annual Report have been divided into (i) the predecessor period (pre-October 3, 2012) which include the activities of Acorn Media and its subsidiaries, and (ii) the successor period (post-October 3, 2012) which include the activities of RLJE and its subsidiaries, including Image and Acorn Media. Results for the predecessor period are not indicative of, or comparable to, results for the successor period. Net Revenue by Segment: Successor Predecessor Predecessor (In thousands) Period From October 3, 2012 to December 31, 2012 Period From January 1, 2012 to October 2, 2012 Year Ended December 31, 2011 IP Licensing $
